Citation Nr: 1029811	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-29 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent, effective 
prior to February 19, 2008, and a rating in excess of 30 percent, 
effective from February 19, 2008, for bilateral pes planus.

4.  Entitlement to an increased rating for recurrent left tibia 
fractures, currently evaluated as 10 percent disabling. 

5.  Entitlement to a rating in excess of 50 percent, effective 
from August 17, 2007, and a rating in excess of 70 percent, 
effective from October 7, 2008, for posttraumatic stress disorder 
(PTSD).

6.  Entitlement to an effective date earlier than May 7, 2008 for 
the grant of a total rating based on individual unemployability 
due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1997 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for diabetes mellitus.  This matter further 
comes before the Board from an October 2007 rating decision, in 
which the RO denied service connection for asthma; denied a 
rating in excess of 10 percent for bilateral pes planus; denied a 
compensable rating for recurrent left tibia fractures; and 
granted a 50 percent rating for PTSD, effective from August 17, 
2007.  In the September 2008 statement of the case (SOC), the RO 
granted a 10 percent rating for recurrent left tibial fractures, 
effective from August 17, 2007; and granted a 30 percent rating 
for bilateral pes planus, effective from February 19, 2008.  The 
Veteran continued his appeals for even higher ratings.  In 
January 2010, the Veteran testified at a videoconference hearing 
at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has asthma that 
may be related to his military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service; nor was diabetes 
mellitus manifested within one year after his separation from 
service.

3.  For the time period prior to February 19, 2008, the Veteran's 
bilateral pes planus was manifested by pain and tenderness; 
however, a severe foot disability, marked deformity, 
characteristic callosities, and swelling were not shown. 

4.  For the time period from February 19, 2008, the Veteran's 
bilateral pes planus was manifested by chronic and severe pain, 
swelling, calluses, pronation, and tenderness, and responded at 
least partially favorably to treatment which included orthopedic 
shoes and insert; however, his bilateral pes planus was not 
productive of pronounced disability, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement or 
severe spasm of the tendo-achilles on manipulation.

5.  The Veteran's recurrent left tibia fractures are manifested 
by chronic pain, tenderness, swelling, and stiffness; however, 
range of motion of the left knee was to 0 degrees on extension 
and limited at most to 98 degrees on flexion, and there was no 
finding of instability or subluxation of the left knee. 

6.  In January 2010, prior to the promulgation of a decision in 
the appeal for an increased rating for PTSD, the Board received 
notification from the Veteran that he wished to withdraw his 
claim for an increased rating for PTSD.

7.  Prior to May 7, 2008, the Veteran's service-connected 
disabilities included PTSD, rated as 50 percent disabling; 
bilateral pes planus, rated as 30 percent disabling; tinnitus, 
rated as 10 percent disabling; lumbosacral strain, rated as 20 
percent disabling; and recurrent left tibia fractures, rated as 
10 percent disabling; pseudofolliculitis barbae, rated as 0 
percent disabling; and lipomas rated as 0 percent disabling.

8.  The Veteran's formal claim for TDIU was received on May 8, 
2008.

9.  The Veteran last worked full-time on May 6, 2008.

10.  Effective from August 17, 2007, the Veteran did meet the 
schedular criteria for an award of TDIU pursuant to the 
provisions of 38 C.F.R. § 4.16(a).  However, the competent 
evidence of record does not show unemployability due to the 
service-connected disabilities became reasonably ascertainable 
prior to May 7, 2008.


CONCLUSIONS OF LAW

1.  Claimed asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  For the period prior to February 19, 2008, the criteria for a 
rating in excess of 10 percent for the service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 
(2009). 

4.  For the period from February 19, 2008, the criteria for a 
rating in excess of 30 percent for the service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 
(2009). 

5.  The criteria for a rating in excess of 10 percent for 
recurrent left tibia fractures have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5260, 5261 (2009). 

6.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, for the claim for an increased rating for PTSD, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

7.  The criteria for an effective date prior to May 7, 2008, for 
the grant of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.400(o), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in July 2007, August 2007, May 2008, 
and October 2008, that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the September 2008 letter, sent with an SOC, the RO 
informed the Veteran how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he his diabetes mellitus may be 
related to service or whether he has asthma that may be related 
to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide 
a medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could be 
satisfied by competent evidence showing post-service treatment 
for a condition or other possible association with military 
service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for diabetes 
mellitus, there is competent medical evidence of a current 
disability.  There is, however, no competent evidence of record 
(other than the Veteran's lay assertions) showing that this 
disability, may be related to service.  Although he has contended 
that his diabetes mellitus had an onset in service, his lay 
statements alone are not competent evidence to support a finding 
on a medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, as explained below 
there has been no competent evidence submitted to show that the 
Veteran has asthma; thus, there is no competent medical evidence 
of a current disability.  Thus, a VA examination is not required 
for either the claim for service connection for diabetes mellitus 
or asthma.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records, and he underwent VA 
examinations to assess the severity of his service-connected 
bilateral pes planus and recurrent left tibia fractures.  The 
Board finds that the September 2007 and November 2008 VA 
examinations are adequate.  Each examination included a review of 
the claims folder and a history obtained from the Veteran.  In 
addition, examination findings were reported, along with 
diagnoses/opinions, which were supported in the record; thus, the 
Board finds these VA examination reports adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the Court 
has held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as diabetes mellitus, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

1. Service Connection for Asthma

In January 2010, the Veteran testified that his breathing 
problems started at Fort Drum in approximately 1999, when he 
reportedly was gasping for air and wheezing.  He indicated he saw 
doctors in service, but that they did not make any specific 
diagnosis.  He claimed that throughout service and still to this 
day, he woke up at night gasping.  He testified he saw a VA 
physician for his breathing problems, but indicated that a 
specific diagnosis had not been made, even though he continued to 
have problems with shortness of breath, gasping for air at night, 
and wheezing.  He reported he had asked his doctors if he had 
asthma, and was told he did not, and he had not been given any 
medication to treat his symptoms.  

As noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  Brammer, supra.  In this 
case, the competent evidence of record does not show that the 
Veteran has a diagnosis of asthma.  Service treatment records 
(STRs) show that the Veteran reported sleeping problems due to 
panic attacks, but STRs are negative for any report of or finding 
of asthma, and the VA examination in August 2004 showed that 
lungs were clear to auscultation and percussion.  A March 2007 VA 
treatment record showed that the Veteran was seen for unrelated 
complaints, and on a preliminary review of systems he denied any 
difficulty breathing and had no wheezing.  While the record 
reflects he complains of ongoing breathing problems, there is no 
related disability shown and VA is not generally authorized to 
grant service connection for symptoms alone, without an 
identified basis for the symptoms.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

Full consideration has been given to the Veteran's own assertions 
that he has asthma; however, he is a layperson, and as such he 
has no competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu, supra.  Lay statements 
may, however, serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  See Jandreau, supra; Buchanan, supra.  If the 
Veteran had ongoing breathing problems, he would certainly be 
competent to report those symptoms.  However, the Board does not 
believe that a chronic disability such as asthma as contrasted 
with breathing symptoms, is subject to lay diagnosis.  The Board 
finds no basis for concluding that a lay person would be capable 
of discerning what disorder his breathing difficulties 
represented, in the absence of specialized training, which the 
Veteran in this case has not established.  

Based upon the foregoing and the lack of competent medical 
evidence of asthma, the Board concludes that the Veteran is not 
entitled to service connection for asthma.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
asthma must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

2. Service Connection for Diabetes Mellitus

The Veteran contends his diabetes had an onset in service.  He 
claims that he had various "lumps" on his body in service, 
which he was told were his lymph nodes, but that in 2007 a VA 
physician told him that his "lumps" were a sign of diabetes.  

The Board has considered whether the presumptive provisions for 
chronic diseases under 38 C.F.R. § 3.307 and 3.309(a) are 
applicable in this case.  However, the record is negative for any 
manifestations of diabetes mellitus during service or within one 
year after separation, and thus that presumption does not apply.

Next, the Board has considered whether service connection can be 
granted on a non-presumptive basis, i.e., as directly due to 
service.  In this regard, the Veteran's service treatment records 
(STRs) are negative for any complaints, symptoms, or diagnoses 
indicative of diabetes mellitus.  STRs do show that on an 
examination in April 2004 for Medical Evaluation Proceedings, the 
Veteran was found to have a few lipomas, in the upper arm, right 
forearm, abdominal wall, and left hip.  

On a VA examination in August 2004, the Veteran was found to have 
multiple lipomas on the upper extremities, back, and flanks.  

Following separation from service, the first indication of 
diabetes mellitus was in the Veteran's VA treatment records which 
show a diagnosis of diabetes mellitus in 2007.  Specifically, in 
March 2007, the Veteran reported he wanted to discuss some 
changes that had been occurring with him, including weight loss 
of 40 pounds in the past several months, increase in thirst and 
frequency of urinating, and tingling in the fingers of both 
hands.  The next day he was seen and the assessment was rule out 
diabetes mellitus.  After laboratory tests were reviewed, a 
diagnosis of diabetes mellitus, type 2, was made and he was 
started on insulin in March 2007.  In July 2007, the Veteran's 
wife submitted a statement describing the impact of his diabetes 
on his life.  Subsequent VA treatment records show the Veteran 
had ongoing treatment for his diabetes mellitus. 

After reviewing the entire record, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for diabetes mellitus, on a direct basis.  What is 
missing from the record is competent evidence showing that the 
Veteran's diabetes mellitus may be causally related to service.  
38 C.F.R. § 3.303.  In that regard, the medical evidence of 
record does not contain any opinions linking the Veteran's 
diabetes mellitus to service, or to any lipomas in service.  The 
Board acknowledges that the Veteran is competent to report about 
what he experienced; for example, he is competent to discuss 
symptoms he has experienced.  Espiritu, supra.  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, supra.  
Here, however, there is no record of complaints or findings of 
diabetes until 2007, over two years after his separation from 
service, at which time he reported symptoms over the previous 
several months.  

The Board recognizes the sincerity of the Veteran's belief that 
he has a disability at this time, the symptoms of which began in 
service.  However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional evidence.  
See Espiritu v. Derwinski, supra.  It is true that the Veteran's 
lay statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation; but the Board does not believe that the 
etiology of diabetes mellitus is subject to lay diagnosis.  See 
Jandreau v. Nicholson, supra.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for diabetes mellitus, 
the benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

III. Increased Rating Claims

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

1. Rating in Excess of 30 Percent for Pes Planus, 
Effective prior to February 19, 2008

The Veteran's service-connected bilateral pes planus has been 
rated under Diagnostic Code (DC) 5276, which provides for a 10 
percent rating when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet, either bilaterally or unilaterally.  A 30 percent rating is 
for application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating.  38 C.F.R. § 
4.71a, DC 5276.

By November 2004 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 10 percent 
disability rating, effective from October 30, 2004.  In August 
2007, the Veteran filed a claim for an increased rating for the 
service-connected bilateral pes planus.  In the September 2008 
SOC, the RO granted a 30 percent rating for bilateral pes planus, 
effective from February 19, 2008.  The Veteran seeks increased 
ratings for his service-connected bilateral pes planus, both 
before and from February 19, 2008.

Prior to February 19, 2008, the evidence of record included a VA 
examination report dated in September 2007.  At that time, the 
Veteran reported his feet hurt daily, and had progressively 
worsened.  He reported having pain on the medial aspect of the 
soles of the feet while walking, standing, and at rest.  He 
denied swelling, heat, or redness.  He reported stiffness on the 
medial aspect of both feet while at rest, fatigability while 
standing and walking, no weakness, and lack of endurance when 
standing or walking.  He reported having flare-ups of foot joint 
disease all day long, and indicated that walking and standing 
precipitated the flare-ups and rest alleviated the flares.  He 
reported he could stand for 15 to 30 minutes, and walk 1/8 of a 
mile.  He reported that after standing for 20 minutes, he felt 
the left leg begin to swell.  Examination of the left and right 
foot showed no painful motion, swelling, instability, or 
weakness, but there was tenderness on the medial aspect of the 
sole of the left foot.  Examination of both feet showed that the 
Achilles alignment was normal on weight and nonweightbearing, and 
there was no forefoot 


or midfoot malalignment, or pronation.  The arch was not present 
on weightbearing and nonweightbearing.  There was no pain on 
manipulation, no muscle atrophy, and no abnormal weight bearing.  
An x-ray showed pes planus with no acute bony abnormality of 
either foot.  For employment, it was noted that the Veteran was 
employed full time as a babysitter at a boys' ranch.  He had this 
position for less than a year.  He had lost three weeks from work 
during the last 12 month period due to pain in the feet and back.  
The examiner indicated that the Veteran's bilateral pes planus 
had no significant effects on his occupational activities or his 
daily activities.

Based on the foregoing the Board finds that prior to February 19, 
2008, a rating in excess of 10 percent is not warranted for the 
service-connected bilateral pes planus under DC 5276.  The VA 
examination report in 2007 showed that he had bilateral pes 
planus; however, pes planus was not shown to be severe.  He 
reported chronic pain and objective examination showed 
tenderness; however, there was no swelling, pronation, 
malalignment, or abnormal weight bearing.  Moreover, his 
bilateral pes planus was not shown to result in marked deformity, 
pain on manipulation, or characteristic callosities, to warrant 
an increased rating.  Thus, the Board finds that a rating in 
excess of 10 percent, prior to February 19, 2008, for bilateral 
pes planus is not warranted.

The Board finds that an increased rating pursuant to §§ 4.40, 
4.45 is not for application in this case because any functional 
loss experienced by the Veteran is encompassed by the current 10 
percent rating assigned under DC 5276.  See 38 C.F.R. 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt provision does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to a rating in excess of 10 percent for 
the service-connected pes planus, prior to February 19, 2008, is 
not warranted at any time during the course of the appeal.  Hart, 
supra.



2. Rating in Excess of 30 Percent for Pes Planus, 
Effective from February 19, 2008


On a VA podiatry outpatient note dated February 19, 2008, (on 
which the RO based the grant of a 30 percent rating) it was noted 
that the Veteran complained of pain and was noted to have severe 
pes planus deformity and pain in the medial longitudinal arch 
area.  He had been given over-the-counter inserts in hopes of 
reducing his symptoms, but he claimed the inserts did not reduce 
his pain.  It was noted that he was a gym teacher and used a cane 
while attempting to ambulate with an antalgic gait.  Objective 
examination showed that sensation was intact bilaterally and 
pedal pulses were strong.  The angle of the bone indicated severe 
flatfoot deformity secondary to a valgus rotation of the 
calcaneus, during weightbearing, which unlocked the midtarsal 
joint and caused complete collapse of the medial longitudinal 
arch.  Pain was noted on even light touch to the medial 
longitudinal arch and the Veteran indicated the pain was 9/10 
during the day when walking even with his cane.  The assessment 
was severe flatfoot deformity noted by abnormal x-rays 
measurements and he was casted for a pair of custom Tru-Mold 
shoes.

A March 2008 VA podiatry outpatient treatment note showed that 
the Veteran suffered from plantar fasciitis and was unresponsive 
to previous treatments, so he was casted for custom molded shoes 
and inserts.  He continued to be a gym teacher and used a cane 
while attempting to ambulate with his antalgic painful gait.  On 
objective examination, sensation was intact bilaterally, pedal 
pulses were strong, and there were no open lesions, edema, or 
erythema.  Orthopedic examination showed a sparse medial 
longitudinal arch during nonweightbearing, and when he stood at 
an angle at the base of his gait, his arches collapse completely, 
noting a severe flatfoot deformity.  X-rays showed the protractor 
angle from the calcaneal inclination angle to be 0, and 
approaching negative numbers.  It was noted that this angle 
should average around 20 degrees in the normal foot.  The 
examiner noted that although there were no significant 
degenerative changes in the mid-foot, the decreased calcaneal 
inclination angle unlocked all the joints in the mid-tarsal joint 
region and mid foot, and the Veteran would continue to develop 
pain with degenerative joint disease in that region.  The Veteran 
reported that his pain on a regular basis was at a 9 on the pain 
scale.  The assessment was severe flatfoot deformity noted with 
abnormal x-rays measurements, and the Veteran was noted to be 
unresponsive to other means of conservative care and was casted 
for custom-molded shoes and inserts.  The examiner noted that the 
Veteran was placed in his new custom shoes, and he noted comfort 
on standing.  

An April 2008 VA podiatry clinic note showed that the Veteran 
reported that his custom mold shoes were by far his most 
comfortable shoes.  He still had pain in his feet, and objective 
examination showed no lower extremity edema or erythema.  The 
examiner advised he select a new career that did not involve so 
much weightbearing and stress on the feet.  He reported he would 
attempt to go back through the vocational rehabilitation process 
and find an occupation that may be more suitable for a person 
with his severe flatfoot deformities. 

On VA examination in November 2008, the Veteran reported having 
progressively worse bilateral foot pain, with poor response to 
treatment.  He wore special orthopedic shoes with orthotic 
inserts.  He had pain in the bottom of both feet, including the 
arches.  He reported numbness on the top of the right foot by the 
toes.  He reported no flare-ups.  Objective examination showed 
painful motion of the feet, mild to moderate callus of the distal 
sub metatarsal heads, and tenderness.  There was pronation and 
severe loss of arch in both feet, and valgus angulation.  

In January 2010, the Veteran testified that he had chronic pian 
in his feet and big calluses on the bottom of his feet.  He had 
orthopedic shoes which were comfortable, but he still had pain.  
He indicated the pain had gotten worse because of his diabetes.  
He testified that his arches were tender and hurt all day, and he 
felt a cracking sensation in his feet.  He claimed his pes planus 
limited his mobility and his daily activities.  He testified that 
the orthopedic shoes were not helping his feet much, and that his 
next step would be to have surgery.  

Reviewing the competent medical evidence, as cited above, the 
Board notes that the Veteran's bilateral pes planus was 
manifested by complaints of chronic and severe pain, painful 
motion of the feet, mild to moderate callus, tenderness, 
pronation, valgus angulation, valgus rotation of the calcaneus, 
during weightbearing, which caused complete collapse of the 
medial longitudinal arch, and severe loss of arch in both feet; 
however, he denied any swelling.  The record reflects that during 
this time period the Veteran was fitted for custom molded 
orthopedic shoes and inserts, and initially reported his custom 
mold shoes were by far his most comfortable shoes, but that he 
still had foot pain.  A few months later it was noted that he had 
a poor response to treatment, but in 2010 he testified his 
orthopedic shoes were comfortable, but he still had pain.  The 
Board acknowledges the limitations on the Veteran's activities 
due to his bilateral pes planus; however, from February 19, 2008, 
the Veteran's pes planus was not productive of pronounced 
disability, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the tendo-
achilles on manipulation.  Accordingly, the pain and discomfort 
caused by the Veteran's bilateral pes planus is more accurately 
characterized as showing severe, as opposed to pronounced, 
symptoms.  

Regarding functional impairment, the Veteran has reported effects 
on his daily activities, including chores, exercise, and 
recreation.  However, the Board finds that an increased rating 
pursuant to §§ 4.40, 4.45 is not for application in this case 
because any functional loss experienced by the Veteran is 
encompassed by the current 30 percent rating assigned under DC 
5276.  See 38 C.F.R. 4.40, 4.45; DeLuca v. Brown, supra. 

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt provision does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to a rating in excess of 30 percent for 
the service-connected pes planus, effective from February 19, 
2008, is not warranted.  Hart, supra.

The Board has also considered whether the Veteran's pes planus 
would warrant an increased rating under other applicable 
Diagnostic Codes pertaining to the feet, however, the medical 
evidence does not indicate that the Veteran has had weak foot, 
claw foot (pes cavus), Morton's disease, hallux valgus, hallux 
rigidus, hammer toes, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injury, so as to warrant a higher 
evaluation under DCs 5277 to 5284, at any time either before or 
after February 19, 2008.  

3. Rating in Excess of 10 Percent for Recurrent Left Tibia 
Fractures

By October 2007 rating decision, the RO denied a compensable 
rating for the service-connected recurrent left tibia fractures.  
The Veteran filed a notice of disagreement with that rating 
decision, and in the September 2008 statement of the case (SOC), 
the RO granted a 10 percent rating for recurrent left tibia 
fractures, effective from August 17, 2007.  In assigning the 10 
percent rating, the RO noted that the diagnostic criteria for a 
schedular 10 percent rating had not been met under any of the 
applicable Diagnostic Codes, including DCs 5260, 5261, and 5262.  
However, the RO indicated that a higher disability rating may be 
assigned based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under certain VA 
regulations, and then assigned a 10 percent rating for left 
tibial fracture based on functional loss due to pain.

DC 5260 provides for a 10 percent rating where there is 
limitation of knee flexion to 45 degrees.  A 20 percent is 
warranted for limitation of knee flexion to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a 10 percent where there is limitation of 
knee extension to 10 degrees.  A 20 percent is warranted for 
limitation of knee extension to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, 
reflects that normal flexion and extension of a knee is from zero 
degrees of extension to 140 degrees of flexion.

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is rated 
20 percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent disabling.  
38 C.F.R. § 4.71a, DC 5262.

The pertinent evidence of record includes the report of a VA 
examination in September 2007, at which time the Veteran reported 
progressively worse symptoms due to the left tibia fracture in 
service.  He reported pain was present when standing or walking.  
He denied inflammation.  It was noted that the condition did not 
affect the motion of the joint.  He reported flare-ups three to 
four times per week, lasting for hours, and of moderate severity.  
He reported he had to sit down and cease what he was doing, that 
precipitating factors included standing and walking for long 
periods of time, and was alleviated by rest.  He reported he was 
only able to stand for 15 to 30 minutes, and was unable to walk 
more than few yards.  The left knee had range of motion from 0 
degrees on extension to 98 degrees on flexion.  Passive flexion 
was to 110 degrees, but he was unable to flex further secondary 
to a cramp in the hamstring.  For employment, it was noted that 
the Veteran was employed full time as a babysitter at a boys' 
ranch.  He had this position for less than a year.  He had lost 
three weeks from work during the last 12 month period due to pain 
in the feet and back.  The diagnosis was ossific tibiofibular 
membrane calcification.  The examiner indicated that the 
Veteran's left tibia fracture had significant effects on his 
occupational activities due to pain, and that there was a mild 
effect on is ability to perform chores and shop, and moderate 
effects on exercise and recreation.  

Received in September 2007 was a statement from the Veteran's 
wife in which she described the pain he experiences due to his 
stress fracture in his tibia.

In a statement dated in December 2007, a VA physician indicated 
that the Veteran was not able to continue PE activities because 
of previous trauma and injury to his lower extremities.  

On VA examination in November 2008, the Veteran reported having 
constant, and progressively worse, left knee pain, and that he 
occasionally limped when the pain increased, usually in the 
middle of the day.  He complained of sporadic numbness to the 
area.  He reported a poor response to treatment.  On 
musculoskeletal review of systems, it was noted that he had pain, 
stiffness, limited motion, and swelling in the left knee, but no 
flare-ups of joint disease.  In the left lower extremity he had 
edema and aching.  Objective examination showed tenderness of the 
medial and lateral knee, and range of motion was from 0 to 140 
degrees, with pain at 140 degrees.  An x-ray showed prominent 
calcific density near the interosseous portion of the mid shaft 
of the left tibia and fibula, with some hypertrophic exuberant 
bone formation about the cortex of the proximal tibia in the same 
region.  These changes were noted to be present on a prior 
examination in 2005, and were unchanged and did not have the 
appearance of residue of fracture.  

Received from the Veteran in March 2009 was a statement in which 
he indicated he disagreed with the VA examiner's findings in 
November 2008.  He claimed that he denied having flare-ups of 
pain with his stress fracture because there was constant pain 
that never went away.  He claimed that the reason the fracture 
was not detected on the x-ray was because it could not be, but 
that it had been detected with past MRIs.  He claimed that his 
left tibia injury had a significant effect on his activities, 
chores, exercise, sports and recreation, and not a mild effect, 
as noted by the VA examiner.  He claimed he could not play any 
kinds of sports or exercise or recreation because of this painful 
injury.  

In January 2010, the Veteran testified that his left tibia 
condition limited his mobility and daily function and tasks.  He 
claimed he had to walk with a cane.  He reported severe and 
throbbing pain every day in his left lower leg, and claimed he 
had to use the cane because he feared losing his balance due to 
his left leg.  He testified that his VA physician indicated that 
the next step to alleviate the pain would be surgery.  He claimed 
his left tibia disability limited his activities, including the 
time he could stand, sit, and walk.

With regard to the Veteran's claim for an increased rating, in 
excess of 10 percent, for the service-connected recurrent left 
tibia fractures, the Board notes that a review of the VA 
examination reports and treatment records shows that the Veteran 
has consistently reported having chronic left knee pain.  
Examinations have shown pain, tenderness, stiffness, and 
swelling.  With regard to range of motion, in September 2007 he 
had active left flexion limited to 98 degrees, and passive 
flexion was to 110 degrees.  In November 2008 he has full range 
of left knee motion, from 0 to 140 degrees.  Thus, a review of 
the record shows no evidence of limitation of left knee motion 
that would even reach a compensable level under DC 5260 and/or DC 
5261.  Therefore, these diagnostic codes do not provide a basis 
for a rating in excess of 10 percent for the service-connected 
left knee disability.  Moreover, due to the actual range of 
motion demonstrated, separate evaluations for limited flexion and 
extension of the right knee under DC 5260 and/or DC 5261 are not 
warranted here, as is permitted by VAOPGCPREC 9-2004.  The Board 
has also considered whether any alternative diagnostic codes 
would allow for an rating in excess of 10 percent for the 
service-connected left knee disability. However, ankylosis has 
not been shown or alleged (DC 5256), he has not been diagnosed 
with nonunion or malunion of the tibia and fibula (DC 5262), and 
there has been no finding of dislocated semilunar cartilage, and 
no episodes of locking or findings of effusions of the knee. (DC 
5258).

With regard to DC 5257, the Board concludes that the competent 
evidence of record does not support a separate compensable rating 
for the left knee under DC 5257, based on slight recurrent 
subluxation or lateral instability.  The record reflects that the 
Veteran's left knee has consistently been found to be stable, and 
there has been no showing of left knee subluxation or lateral 
instability; thus, a separate rating is not warranted under DC 
5257.

The Board has also considered whether any of the DeLuca factors 
or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so 
as to warrant any higher ratings.  Although the most recent VA 
examination in 2008 showed pain at the endpoint of flexion, the 
prior VA examination showed active flexion to 110 degrees, with 
further flexion prevented because of a cramp in the hamstring.  
The Veteran has reported ongoing constant left knee pain, and the 
Board finds that the effects of pain reasonably shown to be due 
to his service-connected left knee disability are already 
contemplated by the 10 percent rating assigned.  38 C.F.R. § 
4.71a, DCs 5260, 5261.  In that regard, as described above, the 
medical evidence indicates that although the Veteran had some 
painful motion, the pain did not in effect limit his motion to 
such a degree that it was analogous to ankylosis (DC 5200), or to 
a compensable rating under DCs 5260 and 5261.  Additionally, the 
Board notes that the Veteran has consistently reported that his 
service-connected left tibial disability affects his daily 
activities and causes him to have to use a cane to walk.  
Moreover, in 2007, the VA examiner concluded that the Veteran's 
left tibia fracture had significant effects on his occupational 
activities due to pain, and that there was a mild effect on is 
ability to perform chores and shop, and moderate effects on 
exercise and recreation.  On VA examination in 2008, he denied 
flare-ups, but reported progressively worse left knee pain that 
limited his activities.  There is no indication in the current 
record, however, that pain, stiffness, or weakness due to 
disability of the left knee causes functional loss greater than 
that contemplated by the currently assigned 10 percent rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The Board notes 
that without taking into consideration the Veteran's complaints 
regarding his left knee, the current 10 percent evaluation could 
not be justified.  Thus, the overall evidence fails to show that 
pain or other symptoms resulted in additional functional 
limitation such as to enable a finding that the Veteran's left 
tibial disability picture more nearly approximates a 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In 
sum, the Board finds that, based on the preponderance of the 
evidence, the criteria for the next higher 20 percent rating for 
recurrent left tibia fractures, have not been met at any time 
during the appeal period.

In conclusion, an award of 20 percent rating for the service-
connected recurrent left tibia fractures is not warranted.  As 
the preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

IV. Extraschedular Consideration

The Board finds that the Veteran's bilateral pes planus and 
recurrent left tibia fractures claims do not warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular disability rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the service-connected disability and the 
established criteria found in the rating schedule to determine 
whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  

In the present case, in considering the rating criteria utilized 
for evaluating the severity of the Veteran's service-connected 
pes planus and recurrent left tibia fractures, the rating 
criteria considered reasonably describe and contemplate his 
levels of disability and symptomatology, including any impact on 
his employability.  The record reflects he worked at a juvenile 
detention center up until May 2008.  On VA examination in 2007, 
it was noted that he was employed full time at the boys' ranch 
for less than a year and he had lost three weeks from work during 
the last 12 month period due to pain in the feet and back.  The 
examiner, however, indicated that the Veteran's bilateral pes 
planus had no significant effects on his occupational activities 
or his daily activities.  In March 2008, he reported that he 
continued to be a gym teacher and used a cane to ambulate with 
his antalgic painful gait.  The record reflects that the Veteran 
has indicated that his unemployability is due to his diabetes 
mellitus, PTSD, stress fracture, depression, flat feet, lower 
back, and muscle spasms in the back.  While his pes planus and 
recurrent left tibia fractures have no doubt interfered with his 
employment, there has been no indication of marked interference 
with employability due to these disabilities.  Additionally, 
there is no indication the Veteran has been frequently 
hospitalized due to his bilateral pes planus or recurrent left 
tibia fractures.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

V. Earlier Effective Date Claim

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows that 
the veteran is precluded from obtaining or maintaining gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

Consideration of TDIU is appropriate where the schedular rating 
is less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In addition, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  Therefore, rating boards are authorized 
to submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in paragraph (a) 
of 38 C.F.R. § 4.16.

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  The statute and regulation provide, 
in pertinent part, that the effective date of a claim for 
increase in disability compensation, such as TDIU, will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective 
date of an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if a claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The Veteran seeks an effective date earlier than May 7, 2008, for 
the grant of a TDIU rating.  He has argued that although he 
worked up until May 7, 2008, he was only working because he 
needed the money to pay his bills and he had reportedly been told 
he was not eligible to apply for unemployment.  He testified that 
in 2007, VA reduced his disability rating for his back from 20 to 
10 percent, which reduced his combined disability rating from 70 
to 60 percent.  He claimed he called VA's 800 number and was 
reportedly told he would have to be at 70 percent to file for 
unemployability.  

The controlling issues in this case are (1) the date on which the 
Veteran filed his claim for TDIU, and (2) the date on which 
factually ascertainable entitlement to TDIU arose.  38 U.S.C.A. § 
5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.

The record reflects that the Veteran submitted his formal claim 
for entitlement to TDIU, via VA Form 21-8940, on May 8, 2008.  At 
that time, he reported that he was unable to secure or follow 
substantially gainful employment due to diabetes, PTSD, stress 
fracture, depression, flat feet, lower back, and muscle spasms of 
the back.  He reported he last worked full time on May 6, 2008, 
at a boys' detention center.  He claimed his disability affected 
full time employment in March 2006 and that he became too 
disabled to work in March 2007.  

Also of record were two documents titled Request for Employment 
Information in Connection with Claim for Disability Benefits (VA 
Form 21-4192), which had been completed by the Veteran's prior 
employers.  In one document, it was noted that the Veteran was 
employed as a home para educator by Heartspring from June 2007 
through July 2007.  In the second document, it was noted that the 
type of work the Veteran performed was "direct care staff - 
teacher's aid", and that he worked 40 hours a week from July 
2007 through March 2008.  It was noted that Camelot for Kids took 
over on April 1, 2008, and that the Veteran worked for Camelot 
for about three weeks.  

The evidentiary record also contained medical evidence regarding 
the Veteran's service-connected PTSD, lumbosacral strain, 
recurrent left tibia fractures, and pes planus as well as 
evidence showing that in September 2007 he reported he lost time 
from work (3 weeks total in the last 12 month period) due to his 
feet and back pain.  He indicated he at worked at a juvenile 
detention center since July 2007, and had previously started a 
tanning salon business that he still had, but his wife ran the 
business.  He reported he had called in sick 4 to 5 times in the 
last two months because he had not slept well and could not get 
up, and he was depressed and unable to deal with people.  He also 
reported he had "called in sick" to his prior employer, and 
with his own business as well.  

As noted, the grant of TDIU is appropriate when it is found that 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).

After reviewing the record, the Board finds that the award of 
TDIU cannot precede the effective date of May 7, 2008, because, 
prior to that time, although the Veteran did meet the schedular 
requirements of section 4.16(a) as of August 17, 2007, he was 
employed full time, up until May 6, 2008.  While the Board is 
sympathetic to the Veteran's position that he was unaware he 
could file for a TDIU rating earlier, and as a result he had to 
keep working, the Board also notes that the applicable law and 
regulation do not provide for such a basis upon which to assign 
an effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Thus, the Board finds that the evidence does not show that 
unemployability had arisen prior to May 7, 2008, because the 
Veteran was still employed prior to that date.  The preponderance 
of the evidence is therefore against a finding that an effective 
date earlier than May 7, 2008, is warranted for the award of a 
TDIU rating.  38 C.F.R. § 3.400(o), 4.16(a), (b).  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim for 
an earlier effective date for a TDIU rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

VI. Withdrawal of Increased Rating Claim for PTSD

In January 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written statement from the Veteran 
indicating that he wished to withdraw his claim for "an increase 
for PTSD".  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 20.204.  
The Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is hereby dismissed.


ORDER

Service connection for asthma is denied.

Service connection for diabetes mellitus is denied.

A rating in excess of 10 percent, effective prior to February 19, 
2008, and a rating in excess of 30 percent, effective from 
February 19, 2008, for bilateral pes planus, is denied.

An increased rating for recurrent left tibia fractures, currently 
evaluated as 10 percent disabling is denied. 

The appeal for an increased rating for PTSD is dismissed.

An effective date earlier than May 7, 2008 for the grant of a 
TDIU rating is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


